Citation Nr: 0908944	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  03-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

Entitlement to service connection for PTSD was previously 
denied by the RO by a February 2001 rating decision.  That 
decision was not appealed and became final. 38 C.F.R. 
§ 3.104.  The Veteran filed an application to reopen the 
previously denied claim in August 2002.  In a December 2002 
decision, from which this appeal follows, the RO denied the 
Veteran's claim, based on a lack of new and material evidence 
supporting the Veteran's claim.  The Veteran filed a timely 
Notice of Disagreement (NOD) in February 2003 and, 
subsequently, in October 2003, the RO provided a Statement of 
the Case (SOC).  In December 2003, the Veteran filed a timely 
substantive appeal to the Board.  

In a February 2006 decision, the Board determined that 
sufficient new and material evidence had been submitted since 
the February 2001 rating decision and granted the Veteran's 
application to reopen the claim for service connection for 
PTSD.  See 38 C.F.R. § 3.156(a) (2008).  In the same 
document, the Board remanded this claim, requesting the 
Appeals Management Center (AMC) to:  request a search for 
records pertaining to the Veteran's claimed in-service 
stressors; and provide a VA psychiatric examination for the 
purposes of determining if the Veteran met the criteria for a 
current diagnosis of PTSD and, if so, whether his PTSD was 
linked to a verified in-service stressor(s).  Having 
completed the required directives, the AMC considered the 
evidence of record and issued an SSOC in December 2008.  
Inasmuch as the provisions of the Board's February 2006 
remand have been complied with, the Board will now proceed 
with its review of the appeal.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veteran did not request a hearing before the Board.  



FINDING OF FACT

There is a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and there is medical evidence of a nexus between 
the Veteran's PTSD and his confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, any errors in complying with the requirements of 
the VCAA are irrelevant and no further development is needed 
with respect to this claim. 

II.  Service Connection.

a.  Factual Background.  The Veteran contends that he has 
PTSD, in part, due to his experiences as an ambulance orderly 
and driver during service in Vietnam.  

Service personnel records indicated that the Veteran's 
principal duty from September 1967 to October 1967 was that 
of an ambulance orderly; and from October 1967 to February 
1967, it was that of an ambulance driver.  The Veteran was 
reportedly stationed with the 1st Medical Company (Ambulance) 
in Vietnam.

VA outpatient treatment records dated from June 2000 to 
January 2004 show that the Veteran was diagnosed and treated 
for PTSD.  

In a December 2003 statement, the Veteran stated that he was 
assigned to the 1st Med Co. in Plei Ku and worked at the 21st 
Evacuation Hospital.  His duties included transporting many 
severely wounded and dying soldiers.  He stated that he 
currently had vivid recollections of traumatic amputations, 
and horribly burned and severely dismembered men.

In a January 1968 letter written by the Veteran to his 
parents, recently submitted to corroborate the Veteran's 
account, the Veteran reported that the enemy had shot down 
three choppers and he saw a couple of burned patients.  He 
indicated that he would not forget them as long as he lived.

In a response to a stressor verification request from the 
AMC, the U.S. Army and Joint Services Records Research Center 
(JSRRC) indicated that, if the Veteran was a medic/ambulance 
driver, it would be extremely likely that he saw wounded and 
injured soldiers.

In a November 2007 VA PTSD examination report, the examiner 
diagnosed the Veteran with PTSD.  In his conclusion, the 
examiner stated that, in his opinion, this disorder was 
caused by traumatic events to which the Veteran was exposed 
during his service in Vietnam as an ambulance driver.

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

c.  Analysis.  The Board finds that the evidence of record is 
sufficient to grant service connection for PTSD.  The Board 
notes that the Veteran's principal duties in Vietnam, 
specifically ambulance orderly and ambulance driver, did not 
involve combat.  In fact, in the record, the Veteran does not 
claim that he participated in combat.  However, the Board 
finds that the Joint Services Records Research Center (JSRRC) 
response, finding it extremely likely that the Veteran saw 
wounded and injured soldiers as an ambulance driver/orderly, 
and the Veteran's January 1968 letter to his parents, 
recording a contemporaneous account of a stressor event, 
sufficiently corroborate the stressors listed by the Veteran 
in his December 2003 statement.  See Cohen, supra.  The Board 
notes that the November 2007 VA PTSD examination contains a 
current diagnosis of PTSD, and the examiner stated that the 
disorder was caused by traumatic events that the Veteran 
witnessed as an ambulance driver during service in Vietnam.  
As such, the medical evidence on file satisfies the 
requirements of 38 C.F.R. § 3.304(f) that there be a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a) and that there be competent medical evidence linking 
the Veteran's PTSD to a verified stressor.  

For the foregoing reasons, the Veteran meets all three 
criteria of 38 C.F.R. § 3.304(f).  Thus, a grant of service 
connection for PTSD is warranted.










ORDER

Entitlement to service connection for PTSD is granted.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


